Case 4:20-cv-00010-TWP-DML Document 20 Filed 03/25/21 Page 1 of 16 PageID #: 815




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF INDIANA
                                       NEW ALBANY DIVISION

  DAVID L. J.,                               )
                                             )
                             Plaintiff,      )
                                             )
                          v.                 )                            Case No. 4:20-cv-00010-TWP-DML
                                             )
  ANDREW M. SAUL, Commissioner of the Social )
  Security Administration,                   )
                                             )
                             Defendant.      )

                                        ENTRY ON JUDICIAL REVIEW

           Plaintiff David L. J. 1 ("David J. ") requests judicial review of the final decision of the

  Commissioner of the Social Security Administration (the "Commissioner"), denying his

  applications for Social Security Disability Insurance Benefits ("DIB") under Title II of the Social

  Security Act ("the Act"), and Supplemental Security Income ("SSI") under Title XVI of the Act. 2

  For the following reasons, the Court REMANDS the decision of the Commissioner for further

  consideration.

                                               I.       BACKGROUND

  A.       Procedural History

           On February 16, 2016, David J. protectively filed his applications for DIB and SSI,

  alleging a disability onset date of December 31, 2015, due to macular degeneration, arthritis in the



  1
   To protect the privacy interests of claimants for Social Security benefits, consistent with the recommendation of the
  Court Administration and Case Management Committee of the Administrative Office of the United States Courts, the
  Southern District of Indiana has opted to use only the first name and last initial of non-governmental parties in its
  Social Security judicial review opinions.

  2
    In general, the legal standards applied are the same regardless of whether a claimant seeks Disability Insurance
  Benefits or Supplemental Security Income. However, separate, parallel statutes and regulations exist for DIB and SSI
  claims. Therefore, citations in this opinion should be considered to refer to the appropriate parallel provision as context
  dictates. The same applies to citations of statutes or regulations found in quoted decisions.
Case 4:20-cv-00010-TWP-DML Document 20 Filed 03/25/21 Page 2 of 16 PageID #: 816




  spine, neck and hips, gout, Hepatitis C, cirrhosis, weakness, bipolar disorder, post-traumatic stress

  disorder, and psychotic tendencies. David J. 's applications were initially denied on April 28, 2016,

  and again on reconsideration on September 7, 2016. David J. filed a written request for a hearing

  on October 14, 2016. On August 28, 2018, a hearing was held before Administrative Law Judge

  Thuy-Anh T. Nguyen (the "ALJ"). David J. was present via video conference and was represented

  by counsel, William J. Jenner. William T. Cody, a vocational expert (the "VE"), also appeared

  and testified at the hearing. On January 10, 2019, the ALJ denied David J. 's applications for DIB

  and SSI. Following this decision, on February 7, 2019, David J. requested review by the Appeals

  Council. On November 12, 2019, the Appeals Council denied David J. 's request for review of the

  ALJ's decision, thereby making the ALJ's decision the final decision of the Commissioner for

  purposes of judicial review. On January 13, 2020, David J. filed this action for judicial review of

  the ALJ's decision pursuant to 42 U.S.C. § 405(g).

  B.     Factual Background

         The Court notes that this factual background is not intended to be a comprehensive

  recitation of the medical history or the daily activities of David J. . At the time of his alleged

  disability onset date, he was forty-nine years old, and he was fifty-two years old at the time of the

  ALJ's decision. He is now fifty-five years old. David J. has an employment history of working

  as a sandblaster, forklift operator, and warehouse worker.

         On March 14, 2016, Larry Freudenberger, Psy.D. ("Dr. Freudenberger"), a clinical

  psychologist, examined David J. and evaluated his mental condition. He told Dr. Freudenberger

  that he had been married in the past, had four adult children, and was currently living with his

  mother. On mental status examination, Dr. Freudenberger found that David J. was fully oriented,

  his mood was somewhat anxious and depressed, and his affect was somewhat restricted. He




                                                   2
Case 4:20-cv-00010-TWP-DML Document 20 Filed 03/25/21 Page 3 of 16 PageID #: 817




  demonstrated adequate memory, calculation ability, and fund of information. David J. had no

  delusional responses or thought disorder and no ongoing visual or auditory hallucinations, but he

  told the examining psychologist that he had a hallucination approximately a month earlier. David

  J. listed a variety of daily activities that included dressing, grooming, and bathing himself, driving

  an automobile, meal preparation, household cleaning, and laundry. Dr. Freudenberger diagnosed

  him with major depressive disorder, unspecified anxiety disorder, rule out bipolar disorder, and a

  history of alcohol abuse (Filing No. 8-9 at 50–53).

         On April 28, 2016, Jerry Smartt, Jr., M.D. ("Dr. Smartt"), a non-examining state agency

  physician, examined David J. 's medical records and submitted an RFC finding that he had the

  ability to perform light work. Dr. Smartt opined that David J. could perform light work with

  occasional postural limits on climbing, stooping, kneeling, crouching, and crawling; frequently

  balancing; visual acuity limits to avoid reading fine and small print but able to read medium and

  large print, and avoid driving and working in dimly lit areas; and environmental limits to avoid

  concentrated exposure to wetness and hazards. (Filing No. 8-3 at 5–15.) On September 2, 2016,

  J. Sands, M.D. ("Dr. Sands"), another non-examining state agency physician, examined David J.

  's medical records and offered a similar opinion and RFC finding as that offered by Dr. Smartt. Id.

  at 36–46.

         In April and September 2016, state agency psychologists Patricia Garcia, Ph.D. ("Dr.

  Garcia"), and Donna Unversaw, Ph.D. ("Dr. Unversaw"), reviewed David J. 's medical records and

  assessed mental capacity limits of unskilled tasks within his physical limitations. Id. at 24–27, 56–

  58.

         On April 26, 2017, David J. was examined by Robert A. Goodin, M.D. ("Dr. Goodin"), of

  Louisville Orthopaedic Clinic, who found that he had left hip primary osteoarthritis, lumbar




                                                    3
Case 4:20-cv-00010-TWP-DML Document 20 Filed 03/25/21 Page 4 of 16 PageID #: 818




  degenerative disc disease, and right and left rotator cuff tendonitis. Dr. Goodin noted that David

  J's hip looked fairly good overall, and most of his symptoms were coming from his lower back.

  Dr. Goodin recommended physical therapy (Filing No. 8-13 at 41–43). David J. had an MRI on

  September 5, 2017, which revealed "[l]arge central disc protrusion at C5/6 level asymmetric to the

  right resulting in mild spinal canal stenosis and severe right neural foraminal narrowing with

  probable compression of the right C6 nerve root." (Filing No. 8-9 at 92.) Thereafter, from March

  7 through May 7, 2018, David J. attended physical therapy, with occasional no-shows to his

  appointment. His physical therapist opined, "as [David J. 's] pain is chronic in nature, it is unlikely

  [physical therapy] will alleviate his pain". (Filing No. 8-11 at 6–7.)

                       II.     DISABILITY AND STANDARD OF REVIEW

          Under the Act, a claimant may be entitled to DIB or SSI only after he establishes that he is

  disabled. Disability is defined as the "inability to engage in any substantial gainful activity by

  reason of any medically determinable physical or mental impairment which can be expected to

  result in death or which has lasted or can be expected to last for a continuous period of not less

  than 12 months." 42 U.S.C. § 423(d)(1)(A). To be found disabled, a claimant must demonstrate

  that his physical or mental limitations prevent him from doing not only his previous work but any

  other kind of gainful employment which exists in the national economy, considering his age,

  education, and work experience. 42 U.S.C. § 423(d)(2)(A).

          The Commissioner employs a five-step sequential analysis to determine whether a claimant

  is disabled. At step one, if the claimant is engaged in substantial gainful activity, he is not disabled

  despite his medical condition and other factors. 20 C.F.R. § 416.920(a)(4)(i). At step two, if the

  claimant does not have a "severe" impairment that meets the durational requirement, he is not

  disabled. 20 C.F.R. § 416.920(a)(4)(ii). A severe impairment is one that "significantly limits [a




                                                     4
Case 4:20-cv-00010-TWP-DML Document 20 Filed 03/25/21 Page 5 of 16 PageID #: 819




  claimant's] physical or mental ability to do basic work activities." 20 C.F.R. § 404.1520(c). At

  step three, the Commissioner determines whether the claimant's impairment or combination of

  impairments meets or medically equals any impairment that appears in the Listing of Impairments,

  20 C.F.R. Part 404, Subpart P, Appendix 1, and whether the impairment meets the twelve-month

  duration requirement; if so, the claimant is deemed disabled. 20 C.F.R. § 416.920(a)(4)(iii).

         If the claimant's impairments do not meet or medically equal one of the impairments on

  the Listing of Impairments, then his residual functional capacity will be assessed and used for the

  fourth and fifth steps. Residual functional capacity ("RFC") is the "maximum that a claimant can

  still do despite his mental and physical limitations." Craft v. Astrue, 539 F.3d 668, 675–76 (7th

  Cir. 2008) (citing 20 C.F.R. § 404.1545(a)(1); SSR 96-8p). At step four, if the claimant can

  perform his past relevant work, he is not disabled. 20 C.F.R. § 416.920(a)(4)(iv). At the fifth and

  final step, it must be determined whether the claimant can perform any other work in the relevant

  economy, given his RFC and considering his age, education, and past work experience. 20 C.F.R.

  § 404.1520(a)(4)(v). The claimant is not disabled if he can perform any other work in the relevant

  economy.

         The combined effect of all the impairments of the claimant shall be considered throughout

  the disability determination process. 42 U.S.C. § 423(d)(2)(B). The burden of proof is on the

  claimant for the first four steps; it then shifts to the Commissioner for the fifth step. Young v. Sec'y

  of Health & Human Servs., 957 F.2d 386, 389 (7th Cir. 1992).

         Section 405(g) of the Act gives the Court "power to enter, upon the pleadings and transcript

  of the record, a judgment affirming, modifying, or reversing the decision of the Commissioner of

  Social Security, with or without remanding the cause for a rehearing." 42 U.S.C. § 405(g). In

  reviewing the ALJ's decision, this Court must uphold the ALJ's findings of fact if the findings are




                                                     5
Case 4:20-cv-00010-TWP-DML Document 20 Filed 03/25/21 Page 6 of 16 PageID #: 820




  supported by substantial evidence and no error of law occurred. Dixon v. Massanari, 270 F.3d

  1171, 1176 (7th Cir. 2001). "Substantial evidence means such relevant evidence as a reasonable

  mind might accept as adequate to support a conclusion." Id. Further, this Court may not reweigh

  the evidence or substitute its judgment for that of the ALJ. Overman v. Astrue, 546 F.3d 456, 462

  (7th Cir. 2008). While the Court reviews the ALJ's decision deferentially, the Court cannot uphold

  an ALJ's decision if the decision "fails to mention highly pertinent evidence, . . . or that because

  of contradictions or missing premises fails to build a logical bridge between the facts of the case

  and the outcome." Parker v. Astrue, 597 F.3d 920, 921 (7th Cir. 2010) (citations omitted).

         The ALJ "need not evaluate in writing every piece of testimony and evidence submitted."

  Carlson v. Shalala, 999 F.2d 180, 181 (7th Cir. 1993). However, the "ALJ's decision must be

  based upon consideration of all the relevant evidence." Herron v. Shalala, 19 F.3d 329, 333 (7th

  Cir. 1994). The ALJ is required to articulate only a minimal, but legitimate, justification for her

  acceptance or rejection of specific evidence of disability. Scheck v. Barnhart, 357 F.3d 697, 700

  (7th Cir. 2004).

                                  III.    THE ALJ'S DECISION

         The ALJ first determined that David J. met the insured status requirement of the Act

  through March 31, 2016. The ALJ then began the five-step sequential evaluation process. At step

  one, the ALJ found that David J. had not engaged in substantial gainful activity since December

  31, 2015, the alleged onset date of his disability. At step two, the ALJ found that David J. had the

  following severe impairments: cervical and lumbosacral degenerative disc disease, gout,

  degeneration of shoulder, degeneration of left hip, chronic obstructive pulmonary disease (COPD),

  loss of visual acuity, affective disorder, anxiety disorder, and alcohol or substance use disorder.

  The ALJ also found that David J. had other non-severe impairments. At step three, the ALJ




                                                   6
Case 4:20-cv-00010-TWP-DML Document 20 Filed 03/25/21 Page 7 of 16 PageID #: 821




  concluded that David J. did not have an impairment or combination of impairments that meets or

  medically equals the severity of one of the listed impairments in 20 C.F.R. Part 404, Subpart P,

  Appendix 1.

         In determining David J. 's RFC, the ALJ explained,

         [He] has the residual functional capacity to perform light work as defined in 20
         CFR 404.1567(b) and 416.967(b) except that he is further limited to occasionally
         stooping, kneeling, crouching, crawling, or climbing ramps or stairs; never
         climbing ladders, ropes, or scaffolds; occasionally balancing but never balancing
         or walking on slippery surfaces; never overhead reaching with non-dominant left
         upper extremity; occasionally overhead reaching with the dominant right upper
         extremity; avoiding reading fine and small print, but able to read medium to large
         print; avoiding concentrated exposure to wetness, humidity, unprotected heights,
         fumes, odors, dusts, gases and poor ventilation; performing simple, routine tasks;
         occasionally interacting with the general public; frequently interacting with
         coworkers and supervisors; and maintaining no fast pace or high production
         standard jobs, with only occasional changes in the work setting.

  (Filing No. 8-2 at 21.)

         At step four, the ALJ determined that David J. was unable to perform his past relevant

  work as a sandblaster or a warehouse worker because the demands of this past relevant work

  exceeded his RFC. At step five, the ALJ determined that David J. was not disabled because there

  were jobs that existed in significant numbers in the national economy that David J. could perform,

  considering his age, education, work experience, and RFC. These jobs included sorter, packer, and

  cleaner. Therefore, the ALJ denied David J. 's applications for SSI and DIB because he was found

  to be not disabled.

                                       IV.     DISCUSSION

         In his request for judicial review, David J. argues that the Commissioner's decision should

  be reversed, and he should be awarded disability benefits, or the case should be remanded for

  further proceedings. He argues that the ALJ failed to properly evaluate the medical evidence as to




                                                  7
Case 4:20-cv-00010-TWP-DML Document 20 Filed 03/25/21 Page 8 of 16 PageID #: 822




  his physical limitations, and the ALJ failed to properly account for his limitations in concentration,

  persistence, and pace. The Court will address each argument in turn.

  A.     Medical Evidence of Physical Limitations

         David J. first argues that the ALJ's hypothetical presented to the VE did not properly

  account for his physical limitations. The hypothetical limited David J. to light work, which would

  require standing for six out of eight hours and occasionally lifting and carrying up to twenty

  pounds. David J. argues that it is difficult to determine how the ALJ came to this conclusion given

  that she only gave some weight to the assessment of Dr. Smartt, a non-examining state agency

  medical consultant. David J. asserts that, when an ALJ rejects the opinions of the state agency

  doctors and rejects the opinions of the treating physicians, this leaves an evidentiary deficit, which

  the ALJ cannot fill with her own lay opinion of RFC. See Suide v. Astrue, 371 Fed. Appx. 684,

  690 (7th Cir. 2010).

         David J. argues that, because the ALJ is not a doctor, she cannot independently know how

  his impairments will cause functional limitations. Here, the ALJ recognized the need to further

  limit her hypothetical due to findings contained in an MRI that followed the assessment by the

  state agency doctor, and she further limited David J. as to overhead reaching but failed to assess

  how his documented back problems would limit his ability to stand and lift. David J. asserts it is

  impossible for the ALJ to interpret findings from an MRI and how those would equate to physical

  limitations because she is not a physician.

         David J. explains that most of the medical evidence came after the non-examining state

  agency medical assessment. In April 2017, Dr. Goodin examined David J. and, after reviewing

  x-rays, found he had left hip osteoarthritis, lumbar degenerative disc disease, and left and right

  rotator cuff tendonitis. David J. 's September 5, 2017 MRI revealed "[l]arge central disc protrusion




                                                    8
Case 4:20-cv-00010-TWP-DML Document 20 Filed 03/25/21 Page 9 of 16 PageID #: 823




  at C5/6 level asymmetric to the right resulting in mild spinal canal stenosis and severe right neural

  foraminal narrowing with probable compression of the right C6 nerve root." (Filing No. 8-9 at

  92.) From March through May 2018, David J. attended physical therapy, and the physical

  therapist opined that his pain was chronic in nature so it was unlikely that physical therapy would

  alleviate his pain. David J. argues the ALJ did not rely on any medical opinions in this case as

  she gave all of them either some or little weight. He argues, by doing this, the ALJ left unanswered

  the question of what evidence she relied upon in determining the hypothetical; the ALJ failed to

  build a logical bridge from the evidence to the conclusion.

         The Commissioner responds that substantial evidence supports the ALJ's RFC

  determination and the weight that she gave to the medical source opinions. Judicial review

  considers whether the ALJ's decision is supported by substantial evidence, and when making the

  determination, the ALJ considers objective medical evidence, treatment, and physicians' opinions

  and observations as well as the claimant's own statements about his limitations and activities. The

  ALJ reasonably considered and assessed all of these types of evidence when concluding David J.

  had the capacity to perform a limited range of light work. Her decision built a logical bridge

  between the evidence and her conclusions.

         The Commissioner explains the ALJ did not model her RFC determination on the opinion

  of any one doctor but rather on the record as a whole. The regulations are clear that the

  determination of a claimant's RFC at the administrative level is the responsibility of the ALJ alone.

  See 20 C.F.R. § 404.1546(c). In determining the RFC, an ALJ "is not required to rely entirely on

  a particular physician's opinion or choose between the opinions of any of the claimant's

  physicians." Schmidt v. Astrue, 496 F.3d 833, 845 (7th Cir. 2007).




                                                   9
Case 4:20-cv-00010-TWP-DML Document 20 Filed 03/25/21 Page 10 of 16 PageID #: 824




         The Commissioner argues that David J. is simply mistaken in arguing the ALJ did not

  support her conclusions with medical evidence regarding physical limitations. In her written

  decision, the ALJ stated that she gave some weight to the medical opinions on functional capacity

  from reviewing state agency physicians Dr. Smartt and Dr. Sands (Filing No. 8-2 at 27, referring

  to Exhibits B2A and B6A at Filing No. 8-3 at 16–29, 47–61), and their medical opinions provided

  substantial support for the ALJ's RFC determination. The ALJ assessed a similar range of light

  exertion functional capacity that the state agency reviewing physicians assessed, including the

  identical capacity for standing six hours out of eight and occasionally lifting and carrying up to

  twenty pounds.

         The Commissioner additionally notes, to the extent the ALJ's RFC determination differed

  from the state agency reviewing physicians' opinions, the ALJ limited David J. to a somewhat

  greater degree. Where the state agency physicians assessed a capacity for frequent balancing, the

  ALJ assessed a capacity for occasional balancing and never balancing or walking on slippery

  surfaces. Similarly, the ALJ assessed additional reaching and climbing limitations.

         The ALJ did not completely discount David J. 's testimony regarding how his pain and

  other symptoms affected his ability to perform certain activities, which is shown by the ALJ's

  decision to limit the range of light work with additional balancing, walking, reaching, and climbing

  limitations in the RFC. In assessing the additional limitations, the ALJ explained that she found

  the subsequent record showed David J. had mild gait deficiencies that were not apparent at the

  time of the state agency physicians' evaluations, which supported greater balance and ambulation

  limitations. The Commissioner explains that, earlier in her decision, the ALJ cited specific records

  that showed a normal gait in early 2017 but some slight gait abnormalities in late 2017 and 2018.

  The ALJ further explained that the 2017 MRI scans of David J. 's cervical spine and shoulder




                                                  10
Case 4:20-cv-00010-TWP-DML Document 20 Filed 03/25/21 Page 11 of 16 PageID #: 825




  studies showed David J. needed greater reaching restrictions and had an inability to use the upper

  extremities for climbing ladders, ropes, or scaffolds. The ALJ also weighed evidence of David J.

  's activities, such as using a welder, as well as his lack of follow-through with physical therapy or

  pain management, to find that the limits assessed adequately accounted for his shoulder

  impairment.

         The Commissioner asserts that, in her written decision, the ALJ expressly stated that she

  gave some weight to the state agency physicians' opinions assessing a restricted range of light

  work capacity and also explained that additional medical evidence submitted after their opinions

  provided a basis for even greater limits. None of David J. 's treating, examining, or reviewing

  physicians provided a medical opinion that assessed greater restrictions on David J. 's functional

  capacity than the ALJ found. Thus, the state agency physicians' opinions and subsequent medical

  records provided substantial evidence for limiting David J. 's physical capacity. The ALJ provided

  a reasoned basis for the functional capacity restrictions, and thus, the Commissioner argues, the

  Court should affirm the ALJ's decision.

         After reviewing the parties' arguments, the ALJ's written decision, and the medical and

  other evidence in the record, the Court concludes that the Commissioner's position is well-taken

  and supported by the evidence and case law. The ALJ did not (as suggested by David J. ) reject

  the opinions of the state agency doctors and the treating physicians thereby leaving an evidentiary

  deficit or gap to fill with her own lay opinion. The ALJ gave some weight to the RFC opinions of

  the two state agency doctors and provided additional RFC limitations based on the subsequent

  medical evidence such as Dr. Goodin's examination and opinion, the x-rays, and the September

  2017 MRI findings. The ALJ also took into account David J. 's treatment and his daily activities




                                                   11
Case 4:20-cv-00010-TWP-DML Document 20 Filed 03/25/21 Page 12 of 16 PageID #: 826




  when making the RFC determination, and she sufficiently explained the rationale for her

  conclusions based upon all the evidence in the record.

         The ALJ's decision is supported by substantial evidence in the form of the medical evidence

  and the records and testimony of David J. 's treatment and activities. The Court does not reweigh

  the evidence or substitute its own judgment for that of the ALJ when the ALJ's decision is

  supported by substantial evidence. Overman, 546 F.3d at 462; Dixon, 270 F.3d at 1176. Therefore,

  the Court concludes that David J. 's argument regarding physical limitations and medical evidence

  does not warrant reversal and remand in this case.

  B.     Limitations in Concentration, Persistence, and Pace

         Next, David J. argues the ALJ's hypothetical did not properly account for his limitations

  with concentration, persistence, and pace. David J. asserts the hypothetical provided limitations

  of "occasionally interacting with the general public; frequently interacting with coworkers and

  supervisors; and maintaining no fast pace or high production standard jobs, with only occasional

  changes in the work setting." (Filing No. 8-2 at 21.) The ALJ and a state agency medical

  consultant, Dr. Garcia, found that David J. had moderate difficulties with concentration,

  persistence, and pace. However, he argues, the hypothetical provided by the ALJ did not account

  for any limitations as to one's ability to concentrate.

         David J. asserts moderate limitations in concentration, persistence, and pace cannot be

  accounted for in an RFC and hypothetical by limiting a claimant to simple repetitive tasks, limited

  interaction with coworkers and supervisors, few if any workplace changes, and no fast paced

  production. See Varga v. Colvin, 794 F.3d 809 (7th Cir. 2015); Yurt v. Colvin, 758 F.3d 850, 857–

  59 (7th Cir. 2014). He argues the hypothetical in this case almost mirrors the limitations in the

  Varga and Yurt cases where the court found that those limitations did not properly address a




                                                    12
Case 4:20-cv-00010-TWP-DML Document 20 Filed 03/25/21 Page 13 of 16 PageID #: 827




  moderate limitation in concentration, persistence, and pace. Therefore, the ALJ's decision should

  be reversed and the case remanded.

         In response, the Commissioner argues that David J. failed to identify any medical source

  opinion or other objective evidence that would support greater restrictions in the areas of

  concentration, persistence, and pace. The Commissioner argues that the cases upon which David

  J. relies, Varga and Yurt, held that when an ALJ accepts a David J. 's limitations, the ALJ must

  include them in the RFC assessment and in the hypothetical questions to the VE; in other words,

  the RFC limits in the ALJ's decision and those in the hypothetical question to the VE must match.

  In this case, the ALJ assessed the exact same limits in her RFC finding as she stated in her

  hypothetical question to the VE.

         The Commissioner argues that the ALJ explained how the limits in her mental work

  capacity finding accommodated David J. 's moderate limitations in the various mental functioning

  areas including concentration, persistence, and pace, relying in part on the assessment of

  examining psychologist Dr. Freudenberger and the "unskilled work" limit from state agency

  psychologists Dr. Garcia and Dr. Unversaw. The ALJ then mirrored that mental RFC in the

  hypothetical questions to the vocational expert. The ALJ explained in her written decision the

  bases for each of the limitations in the RFC and connected them to evidence in the record.

  Therefore, the Commissioner argues, the ALJ adequately accommodated David J. 's moderate

  limitations in concentration, persistence, and pace in her RFC finding.

         The Commissioner further argues that David J. seems to contend that the ALJ's finding of

  moderate concentration limits meant that he could not do fulltime competitive employment.

  However, the agency's new regulation clarifies that individuals rated as having moderate

  difficulties can function fairly on a sustained and independent basis. See 20 C.F.R. Pt. 404, subpt.




                                                  13
Case 4:20-cv-00010-TWP-DML Document 20 Filed 03/25/21 Page 14 of 16 PageID #: 828




  P, app. 1 § 12.00(F)(2). The Commissioner asserts that David J. has presented no evidence to

  suggest that greater limitation than those imposed by the ALJ would be appropriate, and substantial

  evidence supports the ALJ's findings and conclusions as to the mental RFC. The Commissioner

  concludes that no authority supports David J. 's apparent position that the mental RFC finding was

  per se incompatible with moderate concentration, attention, or interaction limitations. There is not

  a per se requirement for any particular mental RFC merely because an ALJ finds at step three that

  a claimant has a moderate rating in the broad functional category.

         Upon review of the ALJ's written decision, the record evidence, and the parties' arguments,

  the Court determines that the ALJ failed to adequately account for David J. 's moderate difficulties

  with concentration, persistence, and pace. The Commissioner's argument focuses on whether

  evidence supports the ALJ's RFC determination and whether the RFC matched the hypothetical

  presented to the VE. The Commissioner's argument also focuses on whether the evidence supports

  the ALJ's finding that David J. had moderate difficulties with concentration, persistence, and pace.

  The RFC and the hypothetical did match, and the ALJ did explain her rationale for reaching her

  conclusions as to RFC and David J. 's moderate difficulties with concentration, persistence, and

  pace. However, the problem with the ALJ's decision is that she failed to show that she accounted

  for those moderate difficulties in the RFC and the hypothetical presented to the VE.

         There is nothing in the record or in the transcript from the administrative hearing that

  suggests the VE reviewed the medical record to apprise the VE of David J. 's moderate difficulties

  with concentration, persistence, and pace. The colloquy about concentration during the hearing

  was so fleeting that it cannot fairly be said that the VE would have been aware of moderate

  difficulties and the resulting limitations (see Filing No. 8-2 at 50).




                                                    14
Case 4:20-cv-00010-TWP-DML Document 20 Filed 03/25/21 Page 15 of 16 PageID #: 829




         The ALJ found that David J. had moderate difficulties with concentration, persistence, and

  pace, yet she did not include anything in the RFC and hypothetical to address his moderate

  difficulties with concentration, persistence, and pace. The Seventh Circuit recently has reiterated

  the need to account for these moderate difficulties in the RFC and hypothetical with more than just

  boilerplate language:

                  We agree that the ALJ erred by not including DeCamp's "moderate"
         limitations in concentration, persistence, and pace in the hypothetical question to
         the vocational expert. The ALJ's hypothetical to the vocational expert omitted any
         mention of DeCamp's moderate limitations in the four areas identified by Dr. Pape
         (whose opinion the ALJ cited to support her finding): maintaining attention and
         concentration for extended periods; performing activities within a schedule,
         maintaining regular attendance, and being punctual within customary tolerances;
         working in coordination or proximity to others without being distracted; and
         completing a normal workday and workweek without interruptions from
         psychologically based symptoms and performing at a consistent pace. The ALJ
         opted instead to limit DeCamp to "unskilled work" with no "fast-paced production
         line or tandem tasks." We have previously rejected similar formulations of a
         claimant's limitations because there is no basis to suggest that eliminating jobs with
         strict production quotas or a fast pace may serve as a proxy for including a moderate
         limitation on concentration, persistence, and pace. See Moreno, 882 F.3d at 730;
         O'Connor-Spinner v. Colvin, 832 F.3d 690, 698 (7th Cir. 2016). The ALJ's analysis
         is similarly flawed with respect to DeCamp's mild limitations in understanding,
         remembering, and carrying out simple instructions and her moderate limitations in
         concentration, persistence, and pace as found by Dr. Goldstein. An ALJ need not
         use "specific terminology," but we have "repeatedly rejected the notion that a
         hypothetical . . . confining the claimant to simple, routine tasks and limited
         interactions with others adequately captures temperamental deficiencies and
         limitations in concentration, persistence, and pace." Yurt v. Colvin, 758 F.3d 850,
         858-59 (7th Cir. 2014); see also Winsted v. Berryhill, No. 18-2228, 915 F.3d 466,
         2019 U.S. App. LEXIS 3995, 2019 WL 494052, at *4 (7th Cir. Feb. 8, 2019); Varga
         v. Colvin, 794 F.3d 809, 814 (7th Cir. 2015). Moreover, the vocational expert did
         not review DeCamp's medical records, which could have excused the ALJ from
         stating all DeCamp's limitations. See Varga, 794 F.3d at 814; Yurt, 758 F.3d at 857.

  DeCamp v. Berryhill, 916 F.3d 671, 675–76 (7th Cir. 2019).

         In this case, the ALJ determined David J. had moderate difficulties with concentration,

  persistence, and pace. But her RFC determination and corresponding hypothetical consisted of

  language the Seventh Circuit has found to be deficient when the VE has not reviewed the medical



                                                  15
Case 4:20-cv-00010-TWP-DML Document 20 Filed 03/25/21 Page 16 of 16 PageID #: 830




  record. The ALJ limited David J. to "performing simple, routine tasks; occasionally interacting

  with the general public; frequently interacting with coworkers and supervisors; and maintaining

  no fast pace or high productions standard jobs, with only occasional changes in the work setting."

  (Filing No. 8-2 at 21.) Based on the Seventh Circuit's guidance, this is not sufficient to account

  for David J. 's moderate difficulties with concentration. This deficiency requires remand for further

  consideration and explanation.

                                       V.      CONCLUSION

            For the reasons set forth above, the final decision of the Commissioner is REMANDED

  for further proceedings consistent with this Entry as authorized by Sentence Four of 42 U.S.C. §

  405(g).

            SO ORDERED.

  Date: 3/25/2021




   DISTRIBUTION:

   William Joseph Jenner                             Catherine Seagle
   JENNER & PATTISON                                 SOCIAL SECURITY ADMINISTRATION
   jjenner@wjennerlaw.net                            catherine.seagle@ssa.gov

                                                     Julian Clifford Wierenga
                                                     UNITED STATES ATTORNEY'S OFFICE
                                                     julian.wierenga@usdoj.gov




                                                   16
